Citation Nr: 1616189	
Decision Date: 04/22/16    Archive Date: 05/04/16

DOCKET NO.  09-22 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for chronic right hip strain with traumatic arthritis.
 
2.  Entitlement to service connection for a left hip disorder, to include as due to a service-connected right hip disability.
 
3.  Entitlement to service connection for sleep apnea, to include as due to a service-connected right hip disability.

4. Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to August 1975. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In October 2013, the Board remanded these issues for additional development.

The Veteran requested a hearing before a Veterans Law Judge at the RO.  However, the Veteran cancelled this hearing, and has not requested that a new hearing be scheduled.  As such, his hearing request is deemed withdrawn.  See 38 C.F.R. §§ 20.702(e); 20.704(e) (2015).

The Board notes that there is an electronic claims file associated with the Veteran's claim, which contains relevant evidence that will be considered by the Board in this appeal.

The issues of entitlement to service connection for a left hip disorder and sleep apnea, to include as due to a service-connected right hip disability, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's right hip disability is not manifested by flexion limited to 20 degrees and does not demonstrate symptoms reflective of a marked hip or knee disability.


CONCLUSION OF LAW

The criteria for a rating for in excess of 20 percent for a chronic right hip strain with traumatic arthritis disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5252, 5299-5255 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  

With respect to the Veteran's claims, the VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

A VCAA letter dated in February 2009 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (1) (2013); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

After issuance of the February 2009 letter, and opportunity for the Veteran to respond, the March 2014 supplemental statement of the case (SSOC) reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice.  See Mayfield, 20 Vet. App. at 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence he is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Veteran has been continuously represented by an experienced agent and has submitted argument in support of his claim.  These arguments have referenced the applicable law and regulations necessary for increased ratings.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claim and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  See, Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claim adjudicated in this decision.  The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment for the claimed disorders described by the Veteran.  Pertinent medical evidence associated with the claims file consists of private treatment records, service, VA treatment records, and the reports of June 2005 and January 2009 VA examinations.  Per the October 2013 remand instructions, the Veteran also underwent a VA examination in December 2013.

The VA examination reports reflect that the June 2005, January 2009 and December 2013 VA examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  As such, the Board finds that the June 2005, January 2009 and December 2013 VA examination reports are sufficient upon which to base a decision with regard to this claim.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Given the December 2013 VA examination and report and the subsequent readjudication of the claim, the Board finds that there has been substantial compliance with its October 2013 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2015).  Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Laws and Regulations

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case, the claims are denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015). 

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2015).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 (2008).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2015).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. §4.7 (2015).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2015), pertaining to functional impairment.  If feasible, these determinations are to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2015).

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  Painful motion is entitled to at least the minimum compensable rating.  Id.  

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).   He is also competent to report symptoms of his right hip disability.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment or daily activities.  His statements have been consistent with the medical evidence of record, and are probative for resolving the matter on appeal.

The Board will consider not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes.

The Veteran's right hip disability is currently rated as 20 percent disabling under Diagnostic Codes 5299-5255 for impairment of femur of the hip and thigh.  The RO rated the Veteran's right hip disability as analogous to impairment of the femur as it determined that the functions affected, the anatomical localization, and the symptomatology were most closely analogous to this disorder.  See 38 C.F.R. § 4.20 (2015). 

The provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5250 to 5255, provide the criteria for rating hip and thigh disabilities.  Normal range of motion for the hip is to 125 degrees of flexion, to zero degrees of extension, and to 45 degrees of abduction.  38 C.F.R. § 4.71, Plate II (2015).

Diagnostic Code 5254 provides an 80 percent rating for flail joint of the hip, and Diagnostic Code 5250 provides ratings ranging from 60 percent to 90 percent for left hip ankylosis. 38 C.F.R. § 4.71(a), Diagnostic Codes 5250, 5254.  However, the Veteran does not have ankylosis or flail joint of the hip, so Diagnostic Codes 5250 and 5354 are not applicable in his case.

Under Diagnostic Code 5255, for impairment of the femur, malunion of the femur with slight knee or hip disability warrants a 10 percent evaluation.  Malunion of the femur with moderate knee or hip disability warrants a 20 percent evaluation.  Malunion of the femur with marked knee or hip disability warrants a 30 percent evaluation.  Fracture of surgical neck of the femur, with false joint or fracture of the shaft or anatomical neck of the femur with nonunion, without loose motion, weight bearing preserved with aid of brace warrants a 60 percent evaluation.  Fracture of the shaft or anatomical neck of the femur with nonunion, with loose motion (spiral or oblique fracture) warrants an 80 percent evaluation.  Id.

The terms "moderate" and "marked" are not defined in the VA Schedule. Rather than applying a mechanical formula, it is incumbent upon the Board to arrive at an equitable and just decision after having evaluated the evidence.  38 C.F.R. § 4.6.  Terminology such as "moderate" and "marked" used by VA examiners and others, although an element of evidence to be considered by the Board, are not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Under Diagnostic Code 5253, a 10 percent is warranted for limitation of rotation of the affected leg (with an inability to "toe-out" more than 15 degrees), or for limitation of adduction causing an inability to cross legs; and a 20 percent rating is warranted for limitation of abduction resulting in motion lost beyond 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5253.

For limitation of extension of the thigh, where extension is limited to 5 degrees, a maximum 10 percent evaluation is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5251. 

For limitation of flexion of the thigh, where flexion is limited to 45 degrees, a 10 percent evaluation is assigned; where flexion is limited to 30 degrees, a 20 percent evaluation is assigned; where flexion is limited to 20 degrees, a 30 percent evaluation is assigned; and where flexion is limited to 10 degrees, a 40 percent evaluation is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5252.

Factual Background and Analysis

The Veteran filed an increased rating claim for his service-connected right hip disability that was received by VA in May 2005. 

The Veteran underwent a VA examination in June 2005.  The Veteran had a right hip strain with arthritis.  He denied swelling, heat or redness.  He reported continuous pain with a pain level of 7 out of 10.  He also reported problems with weakness and stiffness as well as giving way and instability.  He also reported locking if he tried to swim.  He also had fatigability and lack of endurance with his right hip.  During periods of flare-up, he reported pain at 10 out of 10.  This was present early in the morning and toward the end of the day.  The additional limitation of motion or functional impairment during a flare-up was difficulty walking or standing.  He did not utilize any crutches, brace, cane or corrective shoes.  He did not describe any episodes of dislocation or recurrent subluxation.  He did not have a diagnosis of inflammatory arthritis or any constitutional symptoms.  He reported that he currently was on limited duty at work because he was unable to do any prolonged standing, walking or lifting.  At home, he was no longer able to do his yard work or maintenance.  He was no longer able to swim, run or weightlift.  On examination, his gait was steady.  There was no bone or hip joint deformity, no swelling or effusion, no redness and no warmth.  With range of motion, he reported a pain level of 8 out of 10.  His pain was present at 0 degrees and increased throughout the range of motion testing.  There were additional limitations of motion or joint function secondary to pain, fatigue, weakness and lack of endurance following repetitive use.  The major function impairment was pain.  The examiner was unable to elicit deep tendon reflexes of the lower extremities on examination.  There was intact perception to vibratory stimulation.  Motor testing strength was 5/5.  With repetitive motion, there was increased pain and decreased strength.  

On passive range of motion, flexion was from 0 to 75 degrees, extension was from 0 to 22 degrees, abduction was from 0 to 45 degrees, adduction was from 0 to 30 degrees, internal rotation was from 0 to 18 degrees and external rotation was from 0 to 60 degrees.  On active range of motion, flexion was from 0 to 72 degrees, extension was from 0 to 20 degrees, abduction was from 0 to 40 degrees, adduction was from 0 to 26 degrees, internal rotation was from 0 to 18 degrees and external rotation was from 0 to 60 degrees.  With repetitive range of motion, flexion was from 0 to 70 degrees, extension was from o to 18 degrees, abduction was from 0 to 32 degrees, adduction was from 0 to 24 degrees, internal rotation was from 0 to 16 degrees and external rotation was from 0 to 60 degrees. X-rays of the right hip were normal.  The diagnosis was a right hip sprain.

The Veteran underwent a VA examination in January 2009.  It was noted that the Veteran had worked for the Post Office for 32 years but had recently quit as his physician advised him to stop because of the amount of discomfort he was experiencing.  He reported that he had constant pain at a level of 7 out of 10 on the pain scale.  He also indicated that he had weakness and stiffness.  He reported that he had heat but he described this as a stinging sensation.  He also noted instability and fatigability.  He reported flare-ups and also had numbness and tingling bilaterally.  He did not use a brace, a cane or corrective shoes.  The examiner noted that previous x-rays had demonstrated mild degenerative disease of both hips.  He did have problems with additional limitation of motion and functional impairment with flare-ups as a result of the pain and soreness which gave him trouble standing erect when he had increased pain.  There were no episodes of dislocation or recurrent subluxation.  There had been no history suggestive of inflammatory arthritis.  His activities of daily living were not appreciably affected.  On examination, there was no tenderness over the hip.  There was fairly good range of motion from the examination.  No evidence of muscle atrophy was noted.  The neurological examination was normal.  There was no real tenderness noted to the hip to palpation.  

Range of motion findings used 3 readings.  Flexion was from 0 to 93 degrees, 0 to 97 degrees and 0 to 95 degrees.  Extension was from 0 to 10, 0 to 10, and 0 to 12 degrees.  Adduction was from 0 to 20, 0 to 19 and 0 to 22 degrees.  Abduction was from 0 to 31, 0 to 30 and 0 to 36 degrees.  Internal rotation was from 0 to 20, 0 to 19 and 0 to 24 degrees.  External rotation was from 0 to 30, 0 to 30 and 0 to 34 degrees.  Pain was present at the beginning of movement.  The examiner noted that there was pain present but it was not aggravated by repetitive motion.  There was also no instability, fatigue, weakness or incoordination.  The diagnosis was chronic right hip strain with degenerative arthritis.

Per the October 2013 Board remand instructions, the Veteran underwent a VA examination in December 2013.  The examiner noted that the Veteran did not have flare-ups.  On examination, flexion was from 0 to 120 degrees with no objective evidence of painful motion.  Extension was greater than 5 degrees with no objective evidence of painful motion.  Abduction was not lost beyond 10 degrees.  Adduction was not limited so that the Veteran could not cross his legs. Rotation was not limited such that the Veteran could not toe-out more than 15 degrees.  The range of motion results were identical after repetitive-use testing.  The examiner noted that the Veteran did not have any additional limitation in range of motion following repetitive-use testing and that there was no functional loss/functional impairment of the right thigh or hip.  There was no localized pain or tenderness to palpation.  Muscle strength testing was normal and there was no ankylosis.  There was no malunion or nonunion of the femur and no flail hip joint or length of leg discrepancy.  The Veteran did not use any assistive devices.  The Veteran's hip did not impact his ability to work.  Notably, x-rays in December 2013 were negative.  

The Board finds that the preponderance of the evidence is against a rating in excess of 20 percent for chronic right hip strain with traumatic arthritis.

The Board notes that for a 30 percent evaluation under Diagnostic 5255, the Veteran must demonstrate malunion of the femur with marked knee or hip disability.  Simply put, based upon the evidence of record, a marked knee or hip disability is not demonstrated.  Notably, the Veteran reported constant pain as well as problems with weakness, stiffness and instability.  However, each VA examiner noted that the Veteran did not utilize any crutches, brace, cane or corrective shoes while the January 2009 VA examiner specifically noted that the Veteran's activities of daily living were not appreciably affected.  The Veteran also had a normal gait on examination and the most recent VA examiner in December 2013 noted that there was no functional loss/functional impairment of the right thigh or hip.  Additionally, there is no documented malunion of the femur. Accordingly, as a marked right hip disability has not been demonstrated, his right hips symptoms are best contemplated by the current 20 percent evaluation which accounts for a moderate hip or knee disability under Diagnostic Code 5255.

The Board also notes that a rating in excess of 20 percent is available based on limitation of flexion of the thigh under Diagnostic Code 5252.  To warrant an increased 30 percent evaluation, flexion must be limited to 10 degrees.  Such impairment was simply not documented as forward flexion of his right hip was not limited to 10 degrees or less even when including consideration of functional loss due to pain on motion, weakness and fatigability.  The Veteran's right hip flexion was no worse than from 0 to 70 degrees after repetitive range of motion on VA examination in June 2005.  Most recently, the December 2013 VA examination demonstrated forward flexion from 0 to 120 degrees with no additional limitation in range of motion following repetitive-use testing.

The Board also finds that there is no basis for the assignment of any higher rating based on consideration of any of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. at 204-7.  Competent medical evidence reflects that the currently assigned 20 percent rating properly compensates him for the extent of functional loss resulting from any such symptoms.  Although it was noted on the June 2005 VA examination report that the Veteran exhibited pain on motion and had additional loss of motion due to pain, fatigue, weakness and lack of endurance following repetitive use, the functional loss is not equivalent to limitation of flexion to 10 degrees or less to meet the criteria for a 30 percent evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5255.  

Since flexion had not been limited to 10 degrees or less even after repetitive use, the criteria for a rating in excess of a 20 percent evaluation have not been met.  Thus, the Board finds that the current 20 percent evaluation adequately portrays any functional impairment, pain, and weakness that the Veteran experienced as a consequence of use of his right hip disability.

The Board notes that multiple VA examiners noted that the Veteran reported flare-ups as the Veteran reported on VA examination in June 2005 that he had flare-ups early in the morning and toward the end of the day and that the functional impairment during a flare-up was difficulty walking or standing.  Additionally, the January 2009 VA examiner noted that the Veteran did have problems with additional limitation of motion and functional impairment with flare-ups as a result of the pain and soreness which gave him trouble standing erect when he had increased pain.  

However, the Board also notes that the January 2009 VA examiner also specifically noted that the Veteran's activities of daily living were not appreciably affected by his right hip disability while the most recent VA examiner in December 2013 also examiner noted that the Veteran did not have flare-ups.

Accordingly, based on the frequency, duration and overall severity of such episodes, the Board finds that the overall impairment resulting from his right hip disability would still more closely approximate no more than a 20 percent rating.

With no objective evidence that the Veteran meets the criteria for an increased evaluation based on limitation of motion even considering subjective symptoms such as pain, the Board concludes that the greater weight of evidence is against assigning an evaluation in excess of 20 percent as contemplated by the holding in Deluca. 

Thus, the weight of the evidence is against the grant of a disability rating in excess of 20 percent.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21 (2015).  

For all the foregoing reasons, the Board finds that the claim for a rating in excess of 20 percent for a right hip disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.

The Board has also considered the potential application of other various provisions, evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected right hip disability are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology for the service-connected right hip disability.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  

The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b) (1) is not warranted.


ORDER

Entitlement to a rating in excess of 20 percent for chronic right hip strain with traumatic arthritis is denied.

REMAND

Following a review of the Veteran's claims file, the Board finds that further development is required prior to the adjudication of the claims for entitlement to service connection for a left hip disorder and sleep apnea, to include as due to a service-connected right hip disability, and entitlement to a TDIU.

The Board notes that 38 C.F.R. § 3.310(a) permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995).

As noted above, the Board remanded this matter in October 2013 for further development.  As part of the October 2013 remand, the Board instructed the RO to provide an etiological medical opinion for the claims for service connection for a left hip disorder and sleep apnea, to include as due to a service-connected right hip disability.

The instructions specifically indicated that the examiner was to address whether the Veteran's currently diagnosed sleep apnea disability or left hip disability were proximately due to or aggravated by his service-connected right hip disability.

The Board notes that pursuant to the October 2013 Board's remand, the Veteran was afforded an examination in December 2013.  The examiner opined that the Veteran's sleep apnea was less likely than not incurred in or caused by the claimed in-service event or illness and it was less likely than not that the Veteran's sleep apnea was proximately due to or the result of the Veteran's service connected condition.  The examiner noted that there was no causal relationship between the Veteran's sleep apnea and his military service and that there was no causal relationship between the Veteran's sleep apnea and his hip condition.

The examiner also opined that the Veteran's left hip disability was less likely than not incurred in or caused by the claimed in-service event or illness and it was less likely than not that the Veteran's left hip disability was proximately due to or the result of the Veteran's service connected condition.  The examiner noted that there was no causal relationship between the Veteran's left hip disability and his military service and that there was no causal relationship between the Veteran's left hip disability and his right hip disability.

However, while the December 2013 VA examiner opined that it was less likely than not that the Veteran's left hip and sleep apnea disabilities were proximately due to or the result of the Veteran's service-connected right hip condition, the examiner failed to specifically address whether the Veteran's service-connected right hip disability has aggravated his claimed left hip and sleep apnea disabilities.  Thus, this opinion does not adequately address whether the Veteran's service-connected right hip disability aggravated his left hip and sleep apnea disabilities as instructed by the March 2013 Board remand instructions.  

The December 2013 examination report does not comply with the Board's October 2013 instructions.  The United States Court of Appeals for Veterans Claims has held that a remand confers on the veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, the Board finds that the December 2013 VA examiner should amend his examination report in accordance with the Board's October 2013 directives cited herein to determine whether or not the Veteran's left hip and sleep apnea disabilities were aggravated by his service-connected right hip disability.  Consequently, a new remand is required to comply with the holding of Stegall.

Regarding the Appellant's claim for TDIU, the Board notes that further development and adjudication of the Veteran's claims for entitlement to service connection for a left hip disorder and sleep apnea, to include as due to a service-connected right hip disability, may provide evidence in support of his claim for TDIU.  The Board has therefore concluded that it would be inappropriate at this juncture to enter a final determination on that issue.  See Henderson v. West, 12 Vet. App. 11 (1998), citing Harris v. Derwinski, 1 Vet. App. 180 (1991), for the proposition that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the claims are inextricably intertwined. 


Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Return the claims file to the VA examiner that examined the Veteran in December 2013.  If that examiner is not available, return the file to another examiner with the appropriate knowledge and expertise.  If the new examiner feels that an actual physical examination is necessary, such examination should be scheduled.

The examiner should furnish an opinion as to whether:

(a)  Is it at least as likely as not (50 percent probability or greater) that the sleep apnea disability has been permanently aggravated beyond its natural progression by the service-connected right hip disability.

(b) Is it at least as likely as not (50 percent probability or greater) that the left hip disability has been permanently aggravated beyond its natural progression by the service-connected right hip disability.

Aggravated for VA purposes means the condition is worsened beyond the natural progression. If aggravation is found, the examiner should, to the extent that is possible, provide an opinion as to approximate baseline level of severity of the right shoulder disability before the onset of aggravation.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3.  Ensure that the examination report complies with this remand and answers the questions presented herein.  If any report is insufficient, it should be returned to the examiner for necessary corrective action, as appropriate. 
See Stegall v. West, 11 Vet. App. 268 (1998).

4.  Thereafter, readjudicate the issues on appeal, to include entitlement to a TDIU.  If any benefit sought on appeal remains denied, the Appellant should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


